          Case 1:18-cv-03771-PGG Document 48 Filed 08/16/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
WESCO INSURANCE COMPANY and
TECHNOLOGY INSURANCE COMPANY, INC.,                                         18 Civ. 03771

                          Plaintiffs/Counterclaim-Defendants,

                 -and-

PERSONNEL STAFFING GROUP, LLC,

                          Defendant/Counterclaim-Plaintiff.
------------------------------------------------------------------------X

  WESCO INSURANCE COMPANY AND TECHNOLOGY INSURANCE COMPANY,
   INC.'S ANSWER AND AFFIRMATIVE DEFENSES TO PERSONNEL STAFFING
           GROUP, LLC'S AMENDED ANSWER AND COUNTERCLAIM

                 Plaintiffs/Counterclaim-Defendants Wesco Insurance Company ("Wesco") and

Technology Insurance Company, Inc. ("TIC") (collectively, "AmTrust"), by and through their

undersigned counsel, Freeborn & Peters, LLP, hereby answer the counterclaim of

Defendant/Counterclaim-Plaintiff Personnel Staffing Group, LLC ("PSG") contained in its

Amended Answer and Counterclaim ("PSG's Counterclaim").

                                                   PARTIES

        1.       AmTrust admits that PSG is a staffing company that is organized as a limited

liability company under Florida law with its principal place of business in Deerfield, Illinois.

AmTrust denies the remaining allegations contained in Paragraph 1 ofPSG's Counterclaim.

        2.       AmTrust admits that Wesco is an insurance company organized under the laws of

the State of Delaware with its principal place ofbusiness in New York, New York. AmTrust

denies the remaining allegations contained in Paragraph 2 ofPSG' s Counterclaim.
         Case 1:18-cv-03771-PGG Document 48 Filed 08/16/19 Page 2 of 4




        3.      AmTrust admits that TIC is an insurance company organized under the laws of

the State of Delaware with its principal place ofbusiness in New York, New York. AmTrust

denies the remaining allegations contained in Paragraph 3 ofPSG's Counterclaim.

                                 JURISDICTION AND VENUE

        4.      Paragraph 4 ofPSG's Counterclaim states legal conclusions to which no response

is required.

                                    NATURE OF THE CASE

        5.      Paragraph 5 ofPSG's Counterclaim states legal conclusions to which no response

is required.

                                  FACTUAL BACKGROUND

        6.      AmTrust admits that Wesco and TIC provided workers' compensation insurance

to PSG for the period June 30, 2016 through August 5, 2016 and respectfully refers the Court to

Policy No. WWC3216474 and Policy No. TWC3565343 (the "Policies") for their terms and

conditions. AmTrust denies the remaining allegations contained in Paragraph 6 ofPSG' s

Counterclaim.

        7.      AmTrust admits that PSG paid $3 ,750,000 in estimated premium, surcharges and

audit collateral in respect of the Policies. AmTrust denies the remaining allegations contained in

Paragraph 7 ofPSG's Counterclaim.

        8.      AmTrust respectfully refers the Court to the Policies for their actual terms and

conditions. AmTrust denies the remaining allegations contained in Paragraph 8 ofPSG' s

Counterclaim.

       9.       AmTrust denies the allegations contained in Paragraph 9 of PSG' s Counterclaim.




                                                 2
         Case 1:18-cv-03771-PGG Document 48 Filed 08/16/19 Page 3 of 4




       10.      AmTrust admits that PSG demanded a refund. Am Trust denies the remaining

allegations contained in Paragraph 10 of PSG' s Counterclaim.

       11.      AmTrust admits that it refused PSG's demand for a refund. AmTrust denies the

remaining allegations contained in Paragraph 11 ofPSG' s Counterclaim.

                                   FIRST COUNTERCLAIM

                                        Breach of Contract

       12.      AmTrust incorporates by reference its responses to Paragraphs 1-11 ofPSG's

Counterclaim.

       13.      AmTrust admits that Wesco and TIC are parties to the Policies which provide

workers' compensation insurance to PSG for the period June 30, 2016 through August 5, 2016

and respectfully refers the Court to the Policies for their terms and conditions. AmTrust denies

the remaining allegations contained in Paragraph 13 of PSG' s Counterclaim.

       14.      AmTrust admits, as alleged in Paragraph 14 of its Complaint in this action, that

"on or around July 6, 2016, PSG paid $3,750,000 in estimated premium, surcharges and audit

collateral." AmTrust denies the remaining allegations contained in Paragraph 14 ofPSG' s

Counterclaim.

       15.      AmTrust denies the allegations contained in Paragraph 15 ofPSG' s

Counterclaim.

       16.      AmTrust denies the allegations contained in Paragraph 16 ofPSG' s

Counterclaim.

       17.      AmTrust denies the allegations contained in Paragraph 17 ofPSG' s

Counterclaim.




                                                 3
         Case 1:18-cv-03771-PGG Document 48 Filed 08/16/19 Page 4 of 4




       18.     Am Trust admits that PSG demanded a refund, which AmTrust refused. AmTrust

denies the remaining allegations contained in Paragraph 18 of PSG' s Counterclaim.

       19.     Paragraph 19 of PSG' s Counterclaim states legal conclusions to which no

response is required. To the extent that any response is necessary, AmTrust denies the allegations

contained in Paragraph 19 ofPSG's Counterclaim.

                             FIRST AFFIRMATIVE DEFENSE

       20.     PSG's Counterclaim fails to state a claim upon which relief can be granted.

                            SECOND AFFIRMATIVE DEFENSE

       21.     PSG' s Counterclaim is barred by the doctrines of waiver, estoppel, and/or

acqmescence.

                             THIRD AFFIRMATIVE DEFENSE

       22.     PSG's Counterclaim is barred by laches.

               WHEREFORE, AmTrust respectfully requests that the Court enter judgment

denying PSG' s Counterclaim with prejudice.

Dated: New York, New York
       August 16, 2019

                                           a/~~
                                            Thomas Keely
                                              Andrew Costigan

                                              FREEBORN & PETERS LLP
                                              The Helmsley Building
                                              230 Park Avenue, Suite 630
                                              New York, New York 10169
                                              (212) 218-8760

                                              Attorneys for Plaintiffs/Counterclaim-Defendants
                                              Wesco Insurance Company and Technology
                                              Insurance Company, Inc.




                                                 4
